Title: To Thomas Jefferson from Albert Gallatin, 10 October 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            10 Octer. 1806
                        
                        I enclose the usual returns of payment by the Treasurer since you left the city, and a sketch of our Receipts
                            and Expenditures during the last three months. The Revenue has been uncommonly productive.
                  Respectfully Your obedt. Servt.
                        
                            Albert Gallatin
                     
                        
                    